Citation Nr: 1531686	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral glaucoma, to include as secondary to service-connected Raynaud's Disease.
 
2. Entitlement to service connection for carpal tunnel syndrome, right extremity, to include as secondary to service-connected Raynaud's Disease.
 
3. Entitlement to service connection for tension headaches, to include as secondary to service-connected Raynaud's Disease.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before a Decision Review Officer.  In January 2011, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

The appeal of the Veteran originally included a claim for service connection for PTSD.  In a rating decision in August 2011, the RO granted service connection for PTSD.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for PTSD.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In February 2012 and May 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of service connection for carpal tunnel syndrome of the right upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Glaucoma was not present in service, and glaucoma, first diagnosed after service, is unrelated to an injury, disease, or event in service, including as caused or aggravated by Raynaud's disease.

2.  Tension headaches were not present in service; did not manifest to a compensable degree within one year of separation from service; and are unrelated to an injury or disease or event in service, including as caused or aggravated by Raynaud's disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for service connection for tension headaches are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in July 2006.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in July 2005 and April 2012 with an addendum opinion in September 2014.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as a rationale or explanation as to how the examiner reached the opinions.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Glaucoma and tension headaches are not listed as a disease under § 3.309 as a chronic disease. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The service records before the Board indicate deployment to Southwest Asia during Operation Desert Storm and thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board notes, however, that the Veteran's eye symptoms and headache symptoms have been diagnosed as glaucoma and tension headaches resulting from the Veteran's current stressors.  As such, the disabilities are not a medically unexplained chronic multisystem illness of unknown etiology.  The medical opinions of record are dispositive of any claim by the Veteran that his symptoms are due to undiagnosed illness under 38 C.F.R. § 3.317.  The opinions are also is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  See also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the Board must consider independent medical evidence to support its findings rather than provide its own medical judgment).

The identification of a diagnosis, per se, renders consideration of an "undiagnosed illness" under statute and regulation inappropriate.  See VAOGCOP 8-98 (In addressing the question of whether VA may pay compensation under 38 U.S.C.A. § 1117 for disability manifested by symptoms that either elude diagnosis or are attributed to a poorly- defined disease such as chronic fatigue syndrome or fibromyalgia, it is held that section 1117(a) authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined).

Therefore, since the Veteran's symptoms have been attributed to known clinical diagnoses, glaucoma and tension headaches, the Board finds that they are not an illnesses that the Secretary has determined warrants presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.



Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The Veteran's Lay Evidence

Initially, the Board recognizes that the Veteran has provided lay evidence of his symptoms, their onset, and the continuing presence of symptoms thereafter.  The preliminary issue now addressed by the Board concerns the opinions expressed by the Veteran as to what disabilities he has and their relationship to service.  

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

While the Veteran is competent to describe symptoms both during service, and since service, he is not a doctor competent to diagnosis his condition in service or in the years following separation.  When the medical evidence weighs against the likelihood of a link between an in service condition and a current condition, VA will not find that there is a relationship between a current diagnosis (for example, glaucoma) and service, based upon the continuity of symptomatology as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless both the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe symptoms of an eye disability, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature.  Competent medical evidence is therefore required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App. at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claims before the Board, a glaucoma diagnosis or the relationship between any disability and the Veteran's Raynaud's syndrome cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  Perceived symptoms of a glaucoma or headache disability may be experienced by any lay person, but the actual medical diagnosis and the cause for such symptoms is not competent unless provided by one trained in the medical field.  As demonstrated by this case, the diagnosis depends upon interpretation of history and symptoms, and clinical and diagnostic tests, such as X-rays and lab tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis and the relationship of a diagnosis or symptom to service or another disability is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis or etiology of either glaucoma or tension headaches.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service or another disability, the Board has disregarded the Veteran's opinions in its analysis.

Service Connection for Glaucoma

The Veteran has been diagnosed with glaucoma, which he contends arose out of service or is caused or aggravated by his service connected Raynaud's disease.  "Raynaud's disease is a vascular disorder marked by recurrent spasm of the capillaries and especially those of the fingers and toes upon exposure to cold, characterized by pallor, cyanosis and redness in succession, usually accompanied by pain, and in severe cases progressing to local gangrene.  The terms 'Raynaud's phenomenon' or 'Raynaud's syndrome' are used to describe the symptoms associated with Raynaud's disease."  Watson v. Brown, 4 Vet. App. 309, 310 (1993).   

The Veteran was diagnosed with Raynaud's disease in service and separated from service after a physical evaluation board determined that it prevented him from reasonable performance of his duties.  As to his eyes, his vision was 20/20 with no other problems noted in an August 1980 examination shortly after he entered service.  In a similar manner, examinations in September 1981 and April 1985 were negative for any eye problems and his visual acuity was 20/20.  At the medical evaluation board examination in April 1982, he gave a negative history of eye problems and the eyes were found normal upon examination with visual acuity of 20/20.

The Veteran did seek treatment for his eyes on three occasions.  In March 1982, the Veteran was treated for flash burns in both eyes.  In November 1984, the Veteran was poked in the eye and treated for conjunctivitis with minimal hemorrhage.  The Veteran's funduscopic examination was unremarkable and he had 20/20 visual acuity in the left eye and 20/15 in the right eye.  In March 1990, the Veteran sought treatment with concerns that he suffered a retina burn from arc welding, but it appears none were found.  

In March 1993, the Veteran's eyes were evaluated by an ophthalmologist who noted that the Veteran had been recently discharged from service due to Raynaud's disease.  The Veteran reported no eye problems.  Intraocular pressure is 18 in each eye.  Optic nerves were sharp pink and healthy.  The ophthalmologist concluded that the Veteran had very healthy eyes with no evidence of eye problems.  

In a July 2003 VA examination for Raynaud's disease, the Veteran was noted to have a history of glaucoma, but no date of onset was recorded.  He was treated with medications.

In November 2003, the Veteran sought treatment from a private eye care provider because of pain in the left eye.  He was diagnosed with glaucoma bilaterally.  

In March 2005, the Veteran was evaluated by VA for glaucoma. He had 20/20 vision in the right eye and 20/200 in the left.  He had a diagnosis of glaucoma by history but the Veteran was very evasive and never answered any question directly.  The optometrist suspected end stage glaucoma was present but could not confirm the diagnosis of glaucoma.
The Veteran was provided a VA examination in July 2005.  The right eye uncorrected was 20/80 near and 20/25 far.  Right eye corrected was 20/20 near and 20/20 far.  The left eye uncorrected was less than 20/200 and less than 20/200 far. Left eye corrected was 20/200 near and 20/150 far.  On the visual field test, the examiner noted the Veteran had a donut visual field where the center of the donut is where the Veteran had vision.  In the left eye, the examiner found a complete loss of visual field except for the central 3-5 degrees.  Overall the Veteran has for all practical purposes lost any useful vision in the left eye from glaucoma.  The Veteran was nearing end stage glaucoma in the left eye.  The Veteran was also presbyopic and due to the aging process, he now needed reading assistance.

The examiner concluded the etiology of his glaucoma appears to be more hereditary than any trauma or injury.  As to Raynaud s disease, it is an intermittent vasospasm when exposed to cold temperature, i. e., the hands will turn white and almost all blood is squeezed out of the hand because of spasms when it is exposed to cold.  The examiner felt Raynaud's disease is not the cause of the Veteran's primary open-angle glaucoma and his service-connected Raynaud as he could not establish the association.  The examiner also concluded his glaucoma is not caused by or related to any condition or situation that occurred while on active duty or military service.

In June 2008, the Veteran's glaucoma was evaluated at VAMC.  At that time, it was noted the left eye was worse than the right.  The right eye was 20/20 and had full vision to finger count. The left eye was 20/150 and constricted 360 degrees.  He could only see large letters.  The Veteran stated he had tunnel vision and had to look side to side to see.  He was diagnosed with advanced open angled glaucoma with the left eye worse than the right.  There was advance vision loss on the left eye with one central cardinal point remaining.  

By March 2009, the Veteran's diagnosis remained open angled endstage glaucoma with significant vision loss in the left eye but not as advanced in the right.  The Veteran had cataracts that were not visually significant, and hyperopia with presbyopia.  

The Veteran was provided a VA examination in April 2012.  The examiner noted the Veteran was diagnosed with glaucoma in 2003, even though the Veteran said 1999, but admitted he was unsure of the date.  He is the only person in his family with glaucoma.  He cannot see with his peripheral vision.

Upon examination, his distance visual acuity in the right eye was better than 20/40 but 10/200 in the left.  Near vision was 15/200 bilaterally.  Examination of the fundus demonstrated an enlarged optic disc in the right and end stage cup/disc in the left eye.  He had tunnel vision in his left eye.  

The examiner concluded that date the Veteran last sought eye treatment in service, 1984, and the diagnosis of glaucoma, 2003, produced a twenty year time line that suggested his glaucoma started long after military service.  He would have been completely blind within 20 years of untreated glaucoma.  Therefore, his glaucoma is not caused by or the result of military service.  In addition Raynaud's disease did not aggravate the Veteran's glaucoma.  It is a peripheral vascular disorder confined to the skin and fingers.  It is more likely arc welding aggravated the glaucoma but the examiner did not see any signs of ocular damage secondary to trauma from arc welding, noting the flash burn in March 1982 with a diagnosis of eye strain.  Thereafter he was treated for a finger in the right eye in November 1984 and for viral syndrome for eye complaints in October 1986.  No other treatment for the eye was noted at separation.  He could rule out Raynaud's disease itself as an aggravating factor but could not rule out the drugs or drug interaction from the medications prescribed to treat Raynaud's disease.  The glaucoma is not caused by or the result of military service or Raynaud's  The Veteran was out of the service 11 years before there was any concern that he was developing glaucoma and the eye evaluation within a year of his medical discharge showed no permanent residual to eyes. 

In an addendum opinion in September 2014, the VA examiner addressed whether the Veteran's glaucoma was related to the drugs prescribed for the Raynaud's disease.  Raynaud's disease and the medications taken for it have no effect or causal relationship to glaucoma in the medical literature.  Therefore, Raynaud's disease is not a risk factor or cause of glaucoma.
Analysis

After a review of the evidence, the Board finds that the Veteran did not have glaucoma in service, or chronic symptoms of glaucoma in service.  The Veteran's service treatment records do not show he was treated or diagnosed for glaucoma during service.  The only treatment consisted of flash burns from arc welding and being poked in the eye.  Both situations appear to be acute and there is no evidence of chronic or ongoing symptoms for the remainder of service.  In the third injury, it turned out the Veteran did not have a flash burn.  On the basis of the service treatment records, in the absence of any clinical finding or diagnosis, glaucoma is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

That finding, however, does not preclude a finding of service connection for glaucoma if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, glaucoma is not a chronic disease listed in 38 C.F.R. § 3.309 and in any event, the Board understands the Veteran is not asserting he started having eye complaints related to glaucoma starting in and since service

Further, in the absence of demonstration of ongoing symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in September 1992 to the diagnosis of glaucoma in 2003 weighs against any assertion by the Veteran that his glaucoma had its onset in service.  

The Board is not stating that a disability must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity. Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that contemporaneous documentation of an injury is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in service treating medical records and subsequent treating records against any claim by the Veteran that an injury, disease, or event in service has caused him eye problems or symptoms since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for approximately 11 years following separation.  Further, there is affirmative evidence of the absence of ongoing eye symptoms as none were noted in his service records, particularly the Medical Board examination, which noted normal eyes and the private examination one year later that determined at that time his eyes were healthy.  

As noted earlier, the Veteran is not competent to offer an opinion that his glaucoma resulted from service or caused or aggravated by his Raynaud's disease.  Thus, the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of continuity of symptomatology. Accordingly, the Board looks to see whether the medical evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Although competent to offer such evidence, see Jandreau, 492 F.3d at 1377, the Veteran has not presented a contemporaneous medical diagnosis by a medical or health-care professional that attributed the glaucoma to service or Raynaud's disease.

The only competent medical evidence is the opinions of the VA examiners.  All are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds the unfavorable medical opinions of the VA examiners are well reasoned, detailed, and provides a rationale that is consistent with other evidence of record.  The opinions included reviews of the claims file and the Veteran's symptoms and reported history.  The examiners noted, for instance, what treatment was provided in service, e.g., the flash burns, and the lack of findings in service, at separations, and thereafter until the diagnosis of glaucoma.  As the April 2012 VA examiner noted, if the Veteran had glaucoma with an onset in service, but left untreated, he would have been blind by the time of diagnosis in 2003.  

The opinions thus took into account the medical evidence of record.  The opinions also takes into account the Veteran's own assertions or evidence of an injury in service but the examiners have determined the Veteran's current glaucoma is not related to service including the flash burn incident or eye poke.  Further, as to the Veteran's assertion that his glaucoma was caused or aggravated by Raynaud's disease, the experts have pointed out that glaucoma and Raynaud's disease are two distinct entities involving different systems in body and the medical literature does not support any causal relationship between Raynaud's disease and glaucoma.

These opinions are the only independent medical opinions to address the etiology of the glaucoma disability and there are no contrary opinions attributing his glaucoma disability to an injury, disease, or event of service origin or Raynaud's disease.  The Board therefore finds that the opinions of the VA examiner as persuasive evidence against the claim for service connection for glaucoma.  As the VA examiners applied medical analysis to the significant facts of the case to reach the conclusions expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of glaucoma, or the relationship to service or Raynaud's disease, which opposes, rather than supports, the claim. 

Accordingly, the weight of the medical evidence is against an association or link between the current glaucoma and service, including the documented treatment for the eyes.  The weight of the medical evidence is also against an association or link between glaucoma and Raynaud's disease.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Headaches

No headache problems were noted in an August 1980 examination shortly after the Veteran entered service.  In a similar manner, examinations in September 1981 and April 1985 were negative for any headache problems.  At his postdeployment evaluation in January 1991, after serving in Operation Desert Storm and at the medical evaluation board examination in April 1992, the Veteran stated he did not have a frequent or severe headaches.  

He complained of headaches  twice in service.  In October 1986 and January 1989,  as one of his symptoms for what was diagnosed as viral syndrome.  

After service, a VA examination in April 1996 for Raynaud's disease and a sleep disorder stated the Veteran did not suffer from migraine headaches.  

In December 1996, VA received a statement from a friend, B. K., who stated that the Veteran gets bad headaches at times.

The first complaint of headaches in a medical record occurred in May 2000.  

In June 2004, while being treated for PTSD, the Veteran complained of headaches and wanted a referral to the pain clinic.  

In January 2005, a private physician noted that the Veteran had a non-general headache starting like a skull cap with pressure and then it goes to the left temple.

In February 2005 the Veteran reported headaches varying in intensity, 3-8/10 with 6/10 as an average.  The headaches were intermittent and were associated with anxiety and irritability and stress exacerbated the headaches.  

In June 2005 the Veteran described what the medical provider believed to be migraines.  

In July 2005, the Veteran was provided a VA examination.  He reported a history of headaches that began at Fort Hood/Fort Bliss in approximately 1988.  The Veteran reported that he had problems with altered sleep  No specific treatment was given.  Since discharge he has been given pain medications.  He reports an occipital headache radiating to his temporal area bilaterally.  He has these headaches two to three times per week. They typically last five to six hours but can last at least approximately 20 hours.  The Veteran's pain can increase to a 10.  He reported associated dizziness with the headaches.  He described the headaches as a hammer hitting his head.  It is better with use of prescribed medication.  He reported nausea, photophobia, and loud noises increased his pain.  The Veteran denies any family history of migraines sick headaches, any history of concussion or a motor vehicle accident.  When the headaches occur, he usually has to lie down and take medication.  The examiner diagnosed tension headaches unrelated to the Veteran's Raynaud's disease as there is no medical literature to support such a connection.

In a March 2010 optometry follow-up, the Veteran reported getting headaches around the eyes.

The Veteran was provided a second VA examination in April 2012 for his tension headaches.  The Veteran stated he has had them for years but has not identified a precipitating cause.  They occur 2-3 times a week and last one to two days.. He currently takes over the counter medication.  He experiences pain on both sides of his head but does not experience any non-associated symptom with the headaches such as nausea or vomiting or sensitivity to light and sound.  There are no prostrating attacks.  

In the examiner's opinion, the tension headaches disability was less likely than not incurred in or cause by service.  The examiner noted that tension headaches do not document persistent tension headaches and his Medical Board examination at separation did not document tension headaches.  Moreover, the tension headaches were less likely than not proximately due to or the result of the Raynaud's disease.  Raynaud's disease is a condition of the smaller arteries of the extremities, causing reversible symptoms in the fingers and toes.  There is no evidence in current medical literature of a medical connection between Raynaud's disease and tension headaches.  People with Raynaud's disease do not have an increased risk for tension headaches.  The Veteran's current tension headaches are more likely than not related to current stressors.

In an addendum opinion in August 2014, the examiner stated it is less likely as not that the Veteran's tension headaches are aggravated by Raynaud's disease.  Raynaud's disease is a reactive phenomenon restricted primarily to the digits in which cold exposure causes vascular constriction, producing excessive coolness and color changes.  It uncommonly can affect the earlobes or nose, but not other tissues.  There is simply no objective medical evidence linking Raynaud's Disease to headaches, vascular or otherwise.  Therefore, the examiner concluded that Raynaud's Disease has not contributed to permanent aggravation of the Veteran's tension headaches. 


Analysis

After a review of the evidence, the Board finds that the Veteran did not have tension headaches in service, or chronic symptoms of tension headaches in service.  The Veteran's service treatment records do not show he was treated or diagnosed for tension headaches during service.  The only treatment consisted of complaints of headaches while being treated for vital syndrome.  These situations appear to be acute and there is no evidence of chronic or ongoing symptoms for the remainder of service.  On the basis of the service treatment records, in the absence of any clinical finding or diagnosis, tension headaches is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

As noted above, glaucoma is not a chronic disease listed in 38 C.F.R. § 3.309.  Additionally, the first treatment or diagnosis of tension headaches was in 2000, or eight years after service.  Even the statement by a family friend places headaches only as early as 1996.

The Board is aware that the Veteran gave a history of onset and continuing headaches since his service at Fort Hood/Fort Bliss in approximately 1988.  As previously stated, the Veteran is competent to describe symptoms or events, and the Veteran's statements, if credible, are ultimately competent evidence, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence is potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but the Board retains the discretion to make a credibility determination and otherwise weigh the evidence submitted, including the lay evidence).

The Board, however, does not find the Veteran credible in these assertions.  The Board must analyze the credibility and probative value of the evidence, account for any evidence that it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

The Court has held that contemporaneous evidence is more probative then the Veteran's statements submitted as part of his claim.  Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  Further, the Board may take into consideration that the Veteran first gave a history of in- service chronic headaches to a VA examiner after he filed his claim.  Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).

The Board also notes that this is not a situation where there is an absence of evidence, but rather evidence of an absence, that is, evidence where the Veteran affirmatively denied a chronic problem of frequent or severe headaches at every in-service examination, from entrance in 1980 to the Medical Evaluation Board examination in September 1992.  Thus, the Board places greater probative weight on the clinical records from which not only do not reference treatment or a diagnosis of chronic tension headaches in service, but also the Veteran's own history that he did not have an ongoing headache problem.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The specificity and regularity of the Veteran's statements to in-service medical providers that he did not have any headache problem outweighs the Veteran's more recent claims that he has had headaches since Fort Hood/Fort Bliss.

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  Only then will the Board proceed to the probative value of the evidence and weigh it against all other competent and credible evidence in the record.  If the evidence is not credible, the evidence has no probative value. While the Board cannot ignore a Veteran's assertions, it must evaluate those statements along with all other relevant evidence of record.  Gaines v. West, 11 VA 353, 359 (1998). The Veteran is competent to say he started having headaches while at Fort Hood/Fort Bliss.  Nevertheless, as noted, the Board is not obligated to accept the Veteran's assertions, that is, when his tension headache disability began.  The Board finds the Veteran's allegations of the onset of headaches are outweighed by the clinical records and the other evidence of record.  Therefore, for all of the foregoing reasons, the Board concludes that the Veteran is not credible with regard to those statements. 

As the Veteran's evidence on the onset of headaches is inconsistent and conflicting, the Board concludes that the Veteran's statements to the start of headaches at Fort Bliss are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be impeached by a showing of inconsistency with other evidence of record).  Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide lay evidence concerning the onset of his headache disability, the Veteran is not as credible as the documented medical evidence that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of ongoing symptoms since service.  .

Thus, the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of continuous symptomatology.  Accordingly, the Board looks to see whether the medical evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  
As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no evidence that a health-care provider attributed the tension headaches to service, or as caused by or aggravated by Raynaud's syndrome.

The only competent medical evidence is the opinions of the VA examiners.  All are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds the unfavorable medical opinions of the VA examiners are well reasoned, detailed, and provides a rationale that is consistent with other evidence of record.  The opinions included reviews of the claims file and the Veteran's symptoms and reported history.  The examiners noted, for instance, what treatment was provided in service, e.g., the complaints of headaches as part of and a symptom of viral syndrome.  

The opinions thus took into account the medical evidence of record.  The opinions also takes into account the Veteran's own assertions or evidence of an injury in service but the examiners have determined the Veteran's current tension headaches is not related to service including the incidents noted in the service treatment records.  Further, as to the Veteran's assertion that his tension headaches disability was caused or aggravated by Raynaud's disease, the experts have pointed out that tension headaches and Raynaud's disease are two distinct entities involving different areas of the body and the medical literature does not support any causal relationship between Raynaud's disease and tension headaches.

These opinions are the only independent medical opinions to address the etiology of the tension headache disability and there are no contrary opinions attributing his tension headache disability to an injury, disease, or event of service origin or Raynaud's disease.  The Board therefore finds that the opinions of the VA examiner as persuasive evidence against the claim for service connection for tension headaches.  As the VA examiners applied medical analysis to the significant facts of the case to reach the conclusions expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of tension headaches, or the relationship to service or Raynaud's disease, which opposes, rather than supports, the claim. 

Accordingly, the weight of the medical evidence is against an association or link between the current tension headaches and service, including the documented treatments.  The weight of the medical evidence is also against an association or link between tension headaches and Raynaud's disease.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for headaches is denied.


REMAND

As noted, this case has been remanded twice before.  The February 2012 remand directed a new VA examination because the VA examiner in July 2005 discussed whether the Veteran's carpal tunnel syndrome was related to his Reynaud's disease, the examiner did not provide an opinion as to whether the Veteran's service-connected Raynaud's disease aggravated the Veteran's carpal tunnel syndrome or if carpal tunnel syndrome was related to service.  In May 2014, the Board found the requested opinions in April 2012 still did not answer the question whether the Veteran's service-connected Raynaud's disease aggravated his carpal tunnel syndrome.  

The Board notes the various opinions have now answered the questions regarding carpal tunnel syndrome and any effect, causal or aggravation, by Raynaud's disease.  The April 2012 VA examination did address whether the carpal tunnel syndrome of the right wrist is directly related to service.  The examiner concluded it did not, indicating that the carpal tunnel syndrome was caused by the Veteran's civilian occupation.  The examiner, however, did not note nor discuss two incidents of trauma to the Veteran's right wrist, both occurring in February 1982.  In the first incident, the Veteran slipped and fell in snow onto his right wrist and arm.  He was diagnosed with a contusion injury.  Approximately a week later, the Veteran sought treatment of the right wrist when a radio fell on it causing edema and limited motion.  Thus, the examiner did not discuss whether these two incidents, together or separately, was the initial onset, cause, or is otherwise related to the Veteran's subsequently diagnosed right wrist carpal tunnel syndrome.  Further, even if the Veteran's post-service civilian occupation is the major factor in his carpal tunnel syndrome, the opinion does not explain how the in-service incidents could still be a cause, albeit a lesser cause of the carpal tunnel syndrome.  The Board requires medical guidance as to the effect of both service and civilian trauma to the wrist.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the April 2012 examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine if the carpal tunnel syndrome is at least as likely as not (50 percent probability or more) had its onset in service or is causally and etiologically related to service, to specifically include discussion of the evidence of a fall onto the right wrist in February 1982 followed by a radio falling onto the right wrist that same month, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claim for service connection for carpal tunnel syndrome.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


